Title: To Benjamin Franklin from Jean-Charles-Pierre Lenoir, 5 May 1781
From: Lenoir, Jean-Charles-Pierre
To: Franklin, Benjamin


a Paris ce 5 may 1781
Jai fait remettre, Monsieur, à m Griéve, la permission, que vous m’avez demandée, pour que les malles Contenant Ses livres, lui fussent délivrées à la douane, Sans être portées Suivant l’usage à la chambre Syndicale des Libraires, et il est sans doute actuellement en état de les faire partir pour leur destination.
J’ai l’honneur d’être avec un respectueux attachement, Monsieur, votre très humble et très obéissant Serviteur
Lenoir
M Franklin
 
Notation: Le Noir may 1781
